975 A.2d 928 (2009)
200 N.J. 183
In the Matter of George R. KORPITA, an Attorney at Law.
D-143 September Term 2008.
Supreme Court of New Jersey.
July 2, 2009.

ORDER
This matter having been duly presented to the Court, it is ORDERED that GEORGE R. KORPITA of DOVER, who was admitted to the bar of this State in 1984, and who was suspended from the practice of law for a period of three months, effective February 2, 2009, by Order of this Court filed February 2, 2009, be restored to the practice of law, effective immediately; and it is further
ORDERED that GEORGE R. KORPITA shall provide to the Office of Attorney Ethics periodic reports of his continued sobriety, prepared by a substance abuse counselor approved by the Office of Attorney Ethics on a schedule to be determined by the Office of Attorney Ethics, until the further Order of the Court.